Mary T. Hoeltzel Vice President & Chief Accounting Officer CIGNA Corporation June 14, 2010 RoutingTL14A 1601 Chestnut St CORRESPONDENCE Philadelphia, PA 19192 VIA EDGAR Telephone215.761.1170 Facsimile215.761.3596 Mary.hoeltzel@cigna.com Jeffrey P. Riedler Assistant Director United States Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 RE: CIGNA Corporation Form 10-K for Fiscal Year Ended December 31, 2009 Filed February 25, 2010 Schedule 14A filed March 19, 2010 File No. 001-08323 Dear Mr. Riedler: On behalf of CIGNA Corporation, please be advised that we did not receive your letter dated May 10, 2010 addressed to the undersigned until today, June 14, 2010, and so we were unable to respond within the ten business days requested in the letter. We believe this may have been due to some confusion regarding the Company’s facsimile number and so we respectfully request that any future facsimile correspondence be sent to (215) 761-3596. We expect to provide you a response on or before July 1, 2010.If you would like to discuss this matter further, please do not hesitate to contact me at (215) 761-1170 or my colleagues Lindsay Blackwood at (215) 761-1028 or Thi Phan at (215) 761-6230. Sincerely yours, /s/ Mary T. Hoeltzel Mary T. Hoeltzel Vice President, Chief AccountingOfficer cc: Laura Crotty
